On September 9, 1991 the Defendant was sentenced to Count I, twenty (20) years for Criminal Possession of Dangerous Drugs with Intent to Sell; Count II, five (5) years for Criminal Possession of Dangerous Drugs; Count III, six (6) months in the Missoula County Jail for Criminal Possession of Drug Paraphernalia, a Misdemeanor; Count I and II shall run consecutive with each other and Count III shall run concurrent with the sentences imposed in Count I and II. It is recommended that the Defendant should be transferred to the forensic unit at the Montana State Hospital at Warm Springs, Montana, for at least sixty (60) days prior to his actual incarceration at the Montana State Prison because the Defendant is a suicide risk. The Court hereby imposes a fine in the amount of Fifty Thousand Dollars ($50,000.00) on Count I, according to a schedule as set by his Probation Officer. The Defendant shall pay the costs of prosecution in the amount of One Thousand Seven Hundred Seven and 52/100 Dollars ($1,707.52), according to a schedule as set by his Probation Officer. The Defendant shall pay the jury and witness costs the amount of Two Thousand Eight Hundred Fifty-one Dollars ($2,851.00), according to a schedule as set by his Probation Officer. The Defendant shall received credit for time served in the amount of seventy-three (73) days.
On March 11, 1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Susan Aaberg-Firth, Legal Intern from the Montana Defender Project. The state was represented by Karen Townsend, Deputy County Attorney from Missoula, Montana.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
*4DATED this 11th day of March, 1993.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Thomas McKittrick, Chairman, Hon. John Warner, and Hon. James Purcell, Judges
The Sentence Review Board wishes to thank Susan Aaberg-Firth, Legal Intern from the Montana Defender Project for her assistance to the defendant and to this Court. The Board also wishes to thank Karen Townsend for appearing on behalf of the State of Montana.